                          UNITED STATES DISTRICT COURT

                      SOUTHERN DISTRICT OF WEST VIRGINIA

                                    CHARLESTON DIVISION



      DON BLANKENSHIP,                           Case No.: 2:19-cv-00236

                      Plaintiffs,                [Honorable John T. Copenhaver, Jr.]

                vs.                              State Civil Action No. 19-C-26

      HONORABLE ANDREW NAPOLITANO                [Honorable Miki J. Thompson]
      (RET.); FOX NEWS NETWORK, LLC;
      CABLE NEWS NETWORK, INC.;
      MSNBC CABLE LLC; NATIONAL
      REPUBLICAN SENATORIAL
      COMMITTEE; 35TH INC.; ASSOCIATED
      PRESS; BOSTON GLOBE MEDIA
      PARTNERS, LLC; BREITBART NEWS
      NETWORK, LLC; CLARITY MEDIA
      GROUP, INC.; THE WASHINGTON
      TIMES, LLC; TRIBUNE PUBLISHING
      COMPANY, LLC; WP COMPANY LLC
      d/b/a THE WASHINGTON POST; NEIL
      CAVUTO; CHRIS HAYES; SARAH
      ELIZABETH CUPP; BRADLEY
      BLAKEMAN; JOHN LAYFIELD;
      STEPHANIE HAMILL; KEVIN
      McLAUGHLIN; LEIGH ANN
      CALDWELL; MICHAEL PATRICK
      LEAHY; JOSH DAWSEY; JENNA
      JOHNSON; BEN WOLFGANG;
      MICHAEL WARREN; CATHLEEN
      DECKER; and DOES 1-50 inclusive,

                      Defendants.




        DECLARATION OF JEFFREY S. SIMPKINS IN SUPPORT OF MOTION FOR
                         REMAND TO STATE COURT




                                             1
1.1
             I, JEFFREY S. SIMPKINS, declare as follows:

             1.      I am a principal of the law firm of Simpkins Law, counsel of record for plaintiff

      Don Blankenship herein. I have personal knowledge of the matters set forth below and if called

      as a witness could testify competently thereto.

             2.      Attached hereto as Exhibit A is a true and correct copy of the West Virginia

      Secretary of State’s Business Organization Detail for 35th, Inc., accessed April 8, 2019.

             I declare under penalty of perjury under the laws of the State of West Virginia that the

      foregoing is true and correct.


      Dated: April 9, 2019                                  _/s/ Jeffrey S. Simpkins_____________
                                                            JEFFREY S. SIMPKINS




                                                        2
1.1
